 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY JONES,                               1:16-cv-01212-DAD-GSA-PC
12                 Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE
13         vs.                                   PROCEED WITH (1) PLAINTIFF’S ADA
                                                 CLAIMS AGAINST DEFENDANTS VASQUEZ,
14   ARNETTE, et al.,                            KEENER, GONZALEZ, FLORES, ARNETTE,
                                                 ZAMORA, AND LOPEZ, IN THEIR OFFICIAL
15               Defendants.                     CAPACITIES,(2) PLAINTIFF’S EIGHTH
                                                 AMENDMENT CONDITIONS OF
16                                               CONFINEMENT CLAIMS AGAINST
                                                 DEFENDANTS VASQUEZ, KEENER, AND
17                                               GONZALEZ, AND (3) PLAINTIFF’S DUE
                                                 PROCESS CLAIMS AGAINST DEFENDANTS
18                                               VASQUEZ, KEENER, AND GONZALEZ; AND
                                                 THAT ALL OTHER CLAIMS AND
19                                               DEFENDANTS BE DISMISSED FOR FAILURE
                                                 TO STATE A CLAIM
20                                               (ECF No. 33.)
21                                               OBJECTIONS, IF ANY, DUE WITHIN
                                                 FOURTEEN DAYS
22

23

24

25
     I.     BACKGROUND
26
            Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
27
     with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
28


                                                     1
 1   (ADA), 42 U.S.C. § 12132. On August 16, 2016, Plaintiff filed the Complaint commencing this
 2   action. (ECF No. 1.)
 3           On August 21, 2017, the court screened the Complaint under 28 U.S.C. § 1915A and
 4   issued an order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
 5   No. 12.) On January 16, 2018, Plaintiff filed the First Amended Complaint. (ECF No. 19.)
 6           On February 6, 2018, the court screened the First Amended Complaint and issued an
 7   order dismissing the First Amended Complaint for failure to state a claim, with leave to amend.
 8   (ECF No. 21.) On September 10, 2018, Plaintiff filed the Second Amended Complaint, which is
 9   now before the court for screening. (ECF No. 33.)
10   II.     SCREENING REQUIREMENT
11           The court is required to screen complaints brought by prisoners seeking relief against a
12   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
13   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
14   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
15   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
16   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
17   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
18   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
19           A complaint is required to contain “a short and plain statement of the claim showing that
20   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
21   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
24   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
25   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
26   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
27   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
28   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal

                                                        2
 1   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
 2   plausibility standard. Id.
 3   III.   SUMMARY OF SECOND AMENDED COMPLAINT
 4          Plaintiff is presently incarcerated at California State Prison-Los Angeles County in
 5   Lancaster, California. The events at issue in the Second Amended Complaint allegedly occurred
 6   at Corcoran State Prison in Corcoran, California, when Plaintiff was incarcerated there in the
 7   custody of the California Department of Corrections and Rehabilitation.           Plaintiff names as
 8   defendants Correctional Officer (C/O) Arnette, C/O Flores, C/O Lopez, C/O Zamora, C/O
 9   Vasquez, Sergeant Gonzalez, Lieutenant Keener, and Dr. Kim, who were employed at CSP
10   during the relevant time period.
11          Plaintiff’s allegations follow. Since 2006, Plaintiff has been a member of a protected
12   class of people known as “Americans with Disabilities,” which is protected by the Americans
13   with Disabilities Act. ECF No. 33 at 7-8.
14          After more than two years in the SHU, Plaintiff was able to visit with his parents during
15   his first contact visit that happened to fall on Plaintiff’s birthday weekend. However, Plaintiff’s
16   serious medical condition began acting up. Plaintiff suffers from a lower back condition which
17   causes chronic nerve irritation in both legs. Plaintiff has excruciating pain on a daily basis and
18   can barely manage his pain with morphine and gabapentin three times a day.
19          After minutes of ambulating in his walker to visit his parents, Plaintiff felt and heard a
20   loud “pop” in his lower back and his pain intensified so greatly in his back and legs that he burst
21   into tears. Plaintiff’s mother ran to alert the staff about Plaintiff’s medical emergency. Plaintiff’s
22   visit was terminated and medical staff transported him to medical via wheelchair. By the time
23   Plaintiff arrived at medical, it was already noon. Plaintiff was administered his usual noon
24   medications and told to go back to his cell. Plaintiff tried to explain that he had not been seen by
25   a nurse or doctor, but he was denied treatment, forcefully removed from the clinic by the on-call
26   doctor, Dr. Kim, and nearly intentionally dumped from his wheelchair onto the floor of his cell
27   by C/O Flores, with no regard to his injuries. Administering Plaintiff’s already-prescribed
28   medications does not constitute treatment. Something other than Plaintiff’s usual pain was

                                                       3
 1   wrong, a spinal injury that occurred without explanation and should have been treated to prevent
 2   further injury. Dr. Kim was deliberately indifferent to Plaintiff’s very serious medical need
 3   because he did not look into Plaintiff’s history or find out how he was treated in the past. Past
 4   treatment consisted of prescribed medications, when it was time, and shots for immediate pain
 5   with evaluation including x-rays and scans to make sure no further damage was done. Something
 6   drastically went wrong because Plaintiff has been wheelchair-bound since.
 7          The next day, August 12, 2012, Plaintiff’s parents returned to check on him. Plaintiff’s
 8   I.D. was cut up and thrown out the window of the program office by C/O Arnette in order to deny
 9   Plaintiff access to his visit. What ensued was blatant discrimination and violation of the Equal
10   Protection Clause. Plaintiff was not allowed his visit for no other reason but his membership in
11   a protected class, Americans with Disabilities. Unable to walk and in a wheelchair, Plaintiff was
12   “easy pickins” for these officers to take out their life frustrations. ECF No. 33 at 10:1.
13          Plaintiff’s caregiver went to retrieve Plaintiff’s bed card. Defendants Gonzalez, Flores,
14   Arnette, Lopez, and Zamora implemented the “Green Wall” tactic of intimidation by surrounding
15   Plaintiff, making threats, hurling insults, using profane language, and making fun of his
16   disabilities in violation of CCR Title 15 § 3391 and codes of conduct. ECF No. 33 at 10:4.
17   Knowing that Plaintiff could not walk, the officers laughed and told him that if he couldn’t walk
18   then he couldn’t attend the visit. The visiting staff saw what was happening and had compassion
19   and radioed to the floor staff to retrieve Plaintiff’s walker. When the caregiver returned with the
20   walker Plaintiff told the officers that it had been 2 1/2 years since he kissed his parents’ faces,
21   and if it took him 2 1/2 hours he was going to make it to kiss his mother’s face. Defendants
22   Lopez and Zamora told Plaintiff that his bed card was not valid identification. But Plaintiff knew
23   that a number of able-bodied inmates have been allowed to use their bed cards when their other
24   IDs were missing. Under direct supervision of Sgt. Gonzalez these officers were allowed to
25   discriminate against Plaintiff.
26          After more harassment, Plaintiff was moved out of the only building medically equipped
27   for Plaintiff to shower. Plaintiff notified medical that he was improperly housed, and they
28   attempted to accommodate him by moving him back to 5 Block. But defendant Vasquez

                                                      4
 1   somehow stopped the move and banned Plaintiff from his building. Plaintiff notified defendants
 2   Lt. Keener and Sgt. Gonzalez, but Plaintiff was again denied proper accommodations and was
 3   unable to bathe for over a month. Defendants were made aware that due to his injuries, Plaintiff
 4   was unable to bathe himself in his cell. Plaintiff developed skin rashes and jock itch due to the
 5   lack of cleanliness. It wasn’t until Plaintiff was transferred to a new facility that he was properly
 6   housed and was able to properly bathe and clear up these ailments.
 7          Plaintiff’s father was diagnosed with a brain tumor, and once the tumor was removed his
 8   eyesight was severely compromised. To make matters worse, Plaintiff’s father was then
 9   diagnosed with Parkinson’s disease, dementia, and Alzheimer’s disease. The officers under the
10   supervision of Sgt. Gonzalez and Lt. Keener cost Plaintiff his last opportunity to have a
11   meaningful visit with his father before his health deteriorated, all because Plaintiff had a medical
12   emergency and couldn’t walk. Plaintiff is in the mental health program at the CCCMS level and
13   deals with this anguish daily. Although damages for emotional distress for inmates require
14   physical injury, the deprivation of Plaintiff’s Constitutional rights to this degree is a physical
15   injury that is definitely more than de minimis. Dr. Kim is liable for emotional distress because
16   the lack of treatment contributed to Plaintiff being confined to a wheelchair.
17          Plaintiff requests monetary and punitive damages.
18   IV.    PLAINTIFF’S CLAIMS
19          The Civil Rights Act under which this action was filed provides:
20          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
21          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
22          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
23

24   42 U.S.C. § 1983.
25          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
26   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
27   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
28   ///

                                                      5
 1   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
 2   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
 3   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
 4   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
 5   federal Constitution, Section 1983 offers no redress.” Id.
 6           To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
 7   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
 8   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
 9   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
10   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
11   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
12   which he is legally required to do that causes the deprivation of which complaint is made.’”
13   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
14   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
15   established when an official sets in motion a ‘series of acts by others which the actor knows or
16   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
17   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
18   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
19   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
20   1026 (9th Cir. 2008).
21           A.      Americans With Disabilities Act (ADA)
22           Plaintiff seeks to bring a claim under Title II of the Americans with Disabilities Act
23   (ADA), 42 U.S.C. § 12132. Title II of the ADA “prohibit[s] discrimination on the basis of
24   disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). “To establish a violation
25   of Title II of the ADA, a plaintiff must show that (1) [he] is a qualified individual with a disability;
26   (2) [he] was excluded from participation in or otherwise discriminated against with regard to a
27   public entity’s services, programs, or activities; and (3) such exclusion or discrimination was by
28   reason of [his] disability.” Id.

                                                        6
 1                     1.       Defendants’ Liability Under the ADA
 2            Plaintiff names individual prison officials as defendants in the Second Amended
 3   Complaint. Individual liability is precluded under the ADA, and Plaintiff may not name
 4   individual prison employees in their personal capacities.1 Therefore, none of the defendants are
 5   liable under the ADA in their individual capacities.
 6            However, Plaintiff may proceed against individual defendants in their official capacities,
 7   but only if Plaintiff shows discriminatory intent. See Ferguson v. City of Phoenix, 157 F.3d 668,
 8   674 (9th Cir. 1998). To show discriminatory intent, a plaintiff must establish deliberate
 9   indifference by the public entity. Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir.
10   2001). Deliberate indifference requires: (1) knowledge that a harm to a federally protected right
11   is substantially likely, and (2) a failure to act upon that likelihood. Id. at 1139. The first prong is
12   satisfied when the plaintiff identifies a specific, reasonable and necessary accommodation that
13   the entity has failed to provide, and the plaintiff notifies the public entity of the need for
14   accommodation or the need is obvious or required by statute or regulation. Id. The second prong
15   is satisfied by showing that the entity deliberately failed to fulfill its duty to act in response to a
16   request for accommodation. Id. at 1139-40.
17                     2.       No Punitive Damages Available for ADA Claim
18            Plaintiff requests monetary damages, including punitive damages. Punitive damages may
19   not be awarded in suits brought under Title II of the ADA. Barnes v. Gorman, 536 U.S.181, 189
20   (2002). Therefore, Plaintiff may not proceed against defendants for punitive damages based on
21   violation of the ADA.2
22
                       1
23                    Plaintiff may name the appropriate entity or state officials in their official capacities, but he may
     not name individual prison employees in their personal capacities. Shaughnessy v. Hawaii, No. 09-00569
24   JMS/BMK, 2010 WL 2573355, at *8 (D.Hawai=i Jun. 24, 2010); Anaya v. Campbell, No. CIV S-07-0029 GEB
     GGH P, 2009 WL 3763798, at *5-6 (E.D.Cal. Nov. 9, 2009); Roundtree v. Adams, No. 1:01-CV-06502 OWW LJO,
25   2005 WL 3284405, at *8 (E.D.Cal. Dec. 1, 2005). Individual liability is precluded under the ADA. Shaughnessy,
     2010 WL 2573355, at *8; Anaya, 2009 WL 3763798, at *5-6; Roundtree, 2005 WL 3284405, at *5.
26
              2  Injunctive relief is also unavailable in this case. The named Defendants all work at CSP, but Plaintiff is
27   no longer incarcerated at CSP. Absent facts to suggest that Plaintiff will be transferred back to the custody of these
     Defendants, any requests for injunctive relief as to them appear to be moot. See Preiser v. Newkirk, 422 U.S. 395,
28   402-03 (1975); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991); see also Andrews v. Cervantes, 493 F.3d 1047,
     1053 n.5 (9th Cir. 2007).

                                                               7
 1                  3.      Dr. Kim
 2          Plaintiff claims that Dr. Kim discriminated against him under the ADA when Dr. Kim
 3   refused to treat Plaintiff for his painful condition after Plaintiff heard a “pop” in his lower back.
 4   This claim fails because Plaintiff’s treatment, or lack of treatment, concerning his medical
 5   condition does not provide a basis upon which to impose liability under the ADA. Burger v.
 6   Bloomberg, 418 F.3d 882, 882 (8th Cir. 2005) (medical treatment decisions not a basis for RA
 7   or ADA claims); Fitzgerald v. Corr. Corp. of Am., 403 F.3d 1134, 1144 (10th Cir. 2005) (medical
 8   decisions not ordinarily within scope of ADA or RA); Bryant v. Madigan, 84 F.3d 246, 249 (7th
 9   Cir. 1996) (“The ADA does not create a remedy for medical malpractice.”).
10          Therefore, Plaintiff fails to state an ADA claim against defendant Dr. Kim.
11                  4.      Termination of Parental Visit
12          Plaintiff claims that he was excluded from participation in his second parental visit by
13   defendants Gonzalez, Flores, Arnette, Lopez, and Zamora because of his disability. Plaintiff’s
14   allegations are sufficient to state an ADA claim. Plaintiff first alleges that defendant Arnette
15   took Plaintiff’s I.D. card, cut it up, and threw it out the window to stop Plaintiff from attending
16   the parental visit, done out of discrimination because of Plaintiff’s disability. Plaintiff alleges
17   that defendants Gonzalez, Flores, Arnette, Lopez, and Zamora surrounded his wheelchair and
18   made threats, hurled insults, used profane language, made fun of Plaintiff’s disability, and
19   prevented Plaintiff from visiting with his parents.
20          Here, defendants Gonzalez, Flores, Arnette, Lopez, and Zamora made fun of Plaintiff’s
21   disability and created barriers which prevented Plaintiff from attending a visit with his parents.
22   The officers showed discriminatory intent when they made fun of Plaintiff’s disability and told
23   him he could not visit with his parents because he could not “walk.” These allegations are
24   sufficient to state a claim under the ADA against defendants Gonzalez, Flores, Arnette, Lopez,
25   and Zamora in their official capacities.
26                  5.      Housing without Accessible Showers
27          Plaintiff also claims that defendants Vasquez, Keener, and Gonzalez violated the ADA
28   when they moved him to housing that did not have handicap accessible showers, preventing him

                                                      8
 1   from bathing for over a month. Plaintiff alleges that he developed skin rashes and jock itch
 2   because he was unable to wash himself. Plaintiff’s allegations show that he was moved to
 3   housing without shower accommodations, notified prison officials and was denied
 4   accommodations, causing him to be unable to bathe himself for more than a month. This is
 5   sufficient to state a claim under the ADA against defendants Vasquez, Keener, and Gonzalez in
 6   their official capacities.
 7           B.      Eighth Amendment Medical Claim
 8           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 9   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
10   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
11   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
12   demonstrating that ‘failure to treat a prisoner=s condition could result in further significant injury
13   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant=s response to the need
14   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
15   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
16   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
17   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
18   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
19   may be manifested “when prison officials deny, delay or intentionally interfere with medical
20   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
21   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
22   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
23   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
24   407 (9th Cir. 1985)).
25           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
26   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
27   ///
28   ///

                                                       9
 1   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
 2   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
 3   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
 4   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
 5   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
 6   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
 7   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
 8   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
 9          “A difference of opinion between a prisoner-patient and prison medical authorities
10   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
11   1344 (9th Cir. 1981) (internal citation omitted).
12          Plaintiff alleges that defendant Dr. Kim refused to give Plaintiff medical treatment in an
13   emergency situation when Plaintiff was suffering from back and leg pain. The court finds that
14   Plaintiff has established he had serious medical needs. However, Plaintiff has not alleged facts
15   from which the court can infer that Dr. Kim knew that Plaintiff faced an emergency situation and
16   was at substantial risk of serious harm if he were not immediately examined and given medical
17   treatment other than his usual prescribed pain medications. The fact that Plaintiff was not placed
18   in a bed, evaluated by a doctor or nurse, or given additional treatment before discharge, without
19   more, does not show deliberate indifference. At most, Plaintiff states a claim for negligence,
20   which is not actionable under § 1983. Therefore, Plaintiff fails to state a cognizable Eighth
21   Amendment medical claim against Dr. Kim.
22          C.      Discrimination – Fourteenth Amendment Equal Protection Clause and 42
23                  U.S.C. § 1981
24          Plaintiff claims that his rights to equal protection under the Fourteenth Amendment and
25   42 U.S.C. § 1981 were violated because he was discriminated against.
26                  1.      Equal Protection Clause
27          The Equal Protection Clause of the Fourteenth Amendment requires that persons who are
28   similarly situated be treated alike. City of Cleburne, Tex. v. Cleburne Living Center, 473 U.S.

                                                     10
 1   432, 439, 105 S.Ct. 3249 (1985); Shakur v. Schriro, 514 F.3d 878, 891 (9th Cir. 2008). An equal
 2   protection claim may be established by showing that Defendants intentionally discriminated
 3   against Plaintiff based on his membership in a protected class, Comm. Concerning Cmty.
 4   Improvement v. City of Modesto, 583 F.3d 690, 702-03 (9th Cir. 2009); Serrano v. Francis, 345
 5   F.3d 1071,1082 (9th Cir. 2003), Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001),
 6   or that similarly situated individuals were intentionally treated differently without a rational
 7   relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553 U.S. 591,
 8   601-02, 128 S.Ct. 2146 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct.
 9   1073 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North Pacifica
10   LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
11           Plaintiff claims that he belongs to a protected class, Americans with disabilities, and
12   therefore he was discriminated against under the Fourteenth Amendment when he was moved to
13   housing without handicap-accessible shower accommodations and when defendants Gonzalez,
14   Flores, Arnette, Lopez, and Zamora prevented him from visiting his family because he could not
15   walk.
16           Plaintiff is mistaken that he belongs to a protected class because of his disability. “[T]he
17   disabled do not constitute a suspect class” for equal protection purposes. Does 1–5 v. Chandler,
18   83 F.3d 1150, 1155 (9th Cir.1996) (citing City of Cleburne, 473 U.S. at 440, 105 S.Ct. 3249).
19   Therefore, Plaintiff has not shown that he was discriminated against in violation of equal
20   protection because of his membership in a protected class.
21           Therefore, Plaintiff cannot state a disability-based equal protection claim.
22                  2.      42 U.S.C. § 1981
23           Section 1981 states, in relevant part: “All persons within the jurisdiction of the United
24   States shall have the same right . . . to make and enforce contracts, to sue, be parties, give
25   evidence, and to the full and equal benefit of all laws and proceedings for the security of persons
26   and property as is enjoyed by white citizens. . . .” 42 U.S.C. § 1981(a). The United States
27   Supreme Court explained in Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470 (2006) that
28   “[a]mong the many statutes that combat racial discrimination, § 1981. . . has a specific function:

                                                     11
 1   It protects the equal right of ‘[a]ll persons within the jurisdiction of the United States’ to ‘make
 2   and enforce contracts’ without respect to race.” Id. at 474. “Any claim brought under § 1981,
 3   therefore, must initially identify an impaired contractual relationship under which the plaintiff
 4   has rights.” Id. at 476 (internal citation omitted).
 5          Plaintiff has not identified an impaired contractual relationship under which Plaintiff has
 6   rights, as required under § 1981. Therefore, Plaintiff fails to state a claim for relief for violation
 7   of his rights under 42 U.S.C. § 1981.
 8          D.      Conspiracy -- § 1985
 9          Plaintiff seeks to bring a claim for conspiracy under 42 U.S.C. § 1985. Section 1985
10   proscribes conspiracies to interfere with an individual’s civil rights. To state a cause of action
11   under § 1985(3), plaintiff must allege: (1) a conspiracy, (2) to deprive any person or class of
12   persons of the equal protection of the laws, (3) an act by one of the conspirators in furtherance
13   of the conspiracy, and (4) a personal injury, property damage or deprivation of any right or
14   privilege of a citizen of the United States. Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir.
15   1980); Giffin v. Breckenridge, 403 U.S. 88, 102-03 (1971). Section 1985 applies only where
16   there is a racial or other class-based discriminatory animus behind the conspirators’ actions.
17   Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992).
18          In interpreting these standards, the Ninth Circuit has held that a claim under § 1985 must
19   allege specific facts to support the allegation that defendants conspired together. Karim-Panahi,
20   839 F.2d at 626. A mere allegation of conspiracy without factual specificity is insufficient to
21   state a claim under 42 U.S.C. ' 1985. Id.; Sanchez v. City of Santa Ana, 936 F.2d 1027, 1039
22   (9th Cir. 1991).
23          Plaintiff does not allege facts to support an allegation that any of the Defendants entered
24   into a conspiracy. Therefore, Plaintiff fails to state a claim for conspiracy for which relief can
25   be granted under § 1985 against any of the Defendants.
26          E.      State Law Claims
27          Plaintiff alleges violations of 15 CCR § 1391 and the prison’s codes of conduct. The
28   violation of state law or state prison protocols is not actionable under § 1983. See Sandin v.

                                                      12
 1   Conner, 515 U.S. 472, 484 (1995). To state a claim under § 1983, “a plaintiff must allege the
 2   violation of a right secured by the Constitution and laws of the United States, and must show that
 3   the alleged deprivation was committed by a person acting under color of state law.” West v.
 4   Atkins, 487 U.S. 42, 48 (1988) (emphasis added; citations omitted). Although the court may
 5   exercise supplemental jurisdiction over state law claims, Plaintiff must first have a cognizable
 6   claim for relief under federal law. See 28 U.S.C. § 1367.
 7          In this instance, the court has found cognizable federal claims in the Second Amended
 8   Complaint. However, Plaintiff has not alleged any facts showing that any of the Defendants
 9   violated § 1391, which requires the “facility administrator [to] develop and implement written
10   policies and procedures for the administration of discipline.” 15 CCR § 1391.
11          Further, Plaintiff’s claim that Defendants violated the prison’s codes of conduct is not
12   cognizable because Plaintiff has not identified a specific code of conduct that was violated, or
13   how it was violated by any of the Defendants. Therefore, the court should decline to exercise
14   supplemental jurisdiction over Plaintiff’s state law claims.
15          F.      Physical Injury Requirement
16          Plaintiff alleges that he experiences mental anguish daily, and defendant Dr. Kim is liable
17   for Plaintiff’s emotional distress. Plaintiff was advised in the court’s prior screening order that
18   the Prison Litigation Reform Act provides that “[n]o Federal civil action may be brought by a
19   prisoner confined in jail, prison, or other correctional facility, for mental and emotional injury
20   suffered while in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).
21   The physical injury “need not be significant but must be more than de minimis.” Oliver v. Keller,
22   289 F.3d 623, 627 (9th Cir. 2002) ) (back and leg pain and canker sore de minimis); see also
23   Pierce v. County of Orange, 526 F.3d 1190, 1211-13 (9th Cir. 2008) (bladder infections and bed
24   sores, which pose significant pain and health risks to paraplegics such as the plaintiff, were not
25   de minimis). The physical injury requirement applies only to claims for mental or emotional
26   injuries and does not bar claims for compensatory, nominal, or punitive damages. Id. at 630.
27          In the Second Amended Complaint Plaintiff contends that his emotional distress rises to
28   the level of a physical injury because of its grievous nature, and his emotional injuries are not

                                                     13
 1   “de minimus.” This argument is unpersuasive. The grievous nature of emotional distress does
 2   not cause it to become a physical injury. Under 42 U.S.C. § 1997e(e), Plaintiff is not entitled to
 3   monetary damages under § 1983 for emotional distress unless he also shows a physical injury.
 4          G.      Conditions of Confinement -- Eighth Amendment Claim for Denial of
 5                  Shower Accommodations
 6          The Eighth Amendment’s prohibition against cruel and unusual punishment protects
 7   prisoners not only from inhumane methods of punishment but also from inhumane conditions of
 8   confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer, 511
 9   U.S. at 847 and Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392 (1981)) (quotation marks
10   omitted). While conditions of confinement may be, and often are, restrictive and harsh, they
11   must not involve the wanton and unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing
12   Rhodes, 452 U.S. at 347) (quotation marks omitted). Thus, conditions which are devoid of
13   legitimate penological purpose or contrary to evolving standards of decency that mark the
14   progress of a maturing society violate the Eighth Amendment. Morgan, 465 F.3d at 1045
15   (quotation marks and citations omitted); Hope v. Pelzer, 536 U.S. 730, 737, 122 S.Ct. 2508
16   (2002); Rhodes, 452 U.S. at 346. Prison officials have a duty to ensure that prisoners are
17   provided adequate shelter, food, clothing, sanitation, medical care, and personal safety, Johnson
18   v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted), but not
19   every injury that a prisoner sustains while in prison represents a constitutional violation, Morgan,
20   465 F.3d at 1045 (quotation marks omitted).
21          To maintain an Eighth Amendment claim, a prisoner must show that prison officials were
22   deliberately indifferent to a substantial risk of harm to his health or safety. E.g., Farmer, 511
23   U.S. at 847; Thomas v. Ponder, 611 F.3d 1144, 1150-51 (9th Cir. 2010); Foster v. Runnels, 554
24   F.3d 807, 812-14 (9th Cir. 2009); Morgan, 465 F.3d at 1045; Johnson, 217 F.3d at 731; Frost v.
25   Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). The deliberate indifference standard involves an
26   objective and a subjective prong. First, the alleged deprivation must be, in objective terms,
27   “sufficiently serious . . . .” Farmer, 511 U.S. at 834. “[R]outine discomfort inherent in the prison
28   setting” does not rise to the level of a constitutional violation. Johnson, 217 F.3d at 731. Rather,

                                                     14
 1   extreme deprivations are required to make out a conditions of confinement claim, and only those
 2   deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to
 3   form the basis of an Eighth Amendment violation. Farmer, 511 U.S. at 834; Hudson v.
 4   McMillian, 503 U.S. 1, 9, 112 S.Ct. 995 (1992). “‘[T]he circumstances, nature, and duration of
 5   a deprivation of [ ] necessities must be considered in determining whether a constitutional
 6   violation has occurred,’” Hearns v. Terhune, 413, F.3d 1036, 1042 (9th Cir. 2005) (quoting
 7   Johnson, 217 F.3d at 731). Second, the prison official must “know[] of and disregard[] an
 8   excessive risk to inmate health or safety . . . .” Farmer, 511 U.S. at 837.
 9          The Eighth Amendment’s reach extends to a prisoner’s basic “sanitation.” Hoptowit, 682
10   F.2d at 1246. The right to “sanitation” includes the right to shower. See, e.g., Toussaint, 801
11   F.2d at 1110–1111. But a prison that limits the number of showers an inmate can take does not
12   necessarily violate an inmate’s Eighth Amendment rights unless the number of showers is so
13   limited as to deny the inmate his right to basic sanitation. See, e.g., Williams v. Lehigh Dept. of
14   Corrections, 79 F.Supp.2d 514, 519 (E.D. Pa. 1999) (limiting an inmate’s showers was not an
15   Eighth Amendment violation because it had no effect on the inmate’s sanitation); Davenport v.
16   DeRobertis, 844 F.2d 1310, 1316 (9th Cir. 1998) (holding that inmates experiencing a ninety-
17   day lockdown had no right to three showers per week, with Judge Posner noting that, “the
18   importance of the daily shower to the average American is cultural rather than hygienic”).
19          The alleged denial of adequate hygiene over an extended period of time can state an
20   objective serious deprivation for the purposes of the Eighth Amendment in certain circumstances.
21   E.g., Bradley v. Puckett, 157 F.3d 1022, 1026 (5th Cir. 1998) (denial of disabled prisoner proper
22   facilities to shower for over two months stated claim for cruel and unusual punishment); Clayton
23   v. Morris, No. 90 C 2718, 1994 WL 118186, *6 (N.D. Ill. Mar. 28, 1994) (“The denial of shower
24   privileges over a prolonged period may be actionable if the inmate can allege a specific physical
25   harm that results.”), aff’d, 70 F.3d 1274 (7th Cir. 1995).
26          Plaintiff’s allegations rise to the level of an Eighth Amendment violation. Plaintiff
27   alleges that he is disabled and was moved to a location at the prison which does not have
28   handicap-accessible shower accommodations, so he was unable to bathe for more than a month.

                                                      15
 1   Plaintiff alleges that he developed skin rashes and jock itch from of lack of cleanliness. Under
 2   these allegations, Plaintiff describes conditions that deprived him of the “minimal civilized
 3   measures of life’s necessities.” Rhodes, 452 U.S. at 347. Therefore, Plaintiff states an Eighth
 4   Amendment claim against defendants Vasquez, Keener, and Gonzalez.
 5          H.      Excessive Force -- Eighth Amendment Claim -- Defendant C/O Flores
 6          In the Second Amended Complaint, Plaintiff alleges that he was “forcefully removed
 7   from the clinic in the wheelchair and nearly intentionally dumped [] on the floor of his cell by
 8   C/O Flores, with no regard to his injuries.” ECF No. 33 at 8-9.
 9          “What is necessary to show sufficient harm for purposes of the Cruel and Unusual
10   Punishments Clause [of the Eighth Amendment] depends upon the claim at issue . . . .” Hudson
11   v. McMillian, 503 U.S. 1, 8 (1992). “The objective component of an Eighth Amendment claim
12   is . . . contextual and responsive to contemporary standards of decency.” Id. (internal quotation
13   marks and citations omitted). The malicious and sadistic use of force to cause harm always
14   violates contemporary standards of decency, regardless of whether or not significant injury is
15   evident. Id. at 9; see also Oliver v. Keller, 289 F.3d 623, 628 (9th Cir. 2002) (Eighth Amendment
16   excessive force standard examines de minimis uses of force, not de minimis injuries)). However,
17   not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Id. at 9.
18   “The Eighth Amendment’s prohibition of cruel and unusual punishments necessarily excludes
19   from constitutional recognition de minimis uses of physical force, provided that the use of force
20   is not of a sort ‘repugnant to the conscience of mankind.” Id. at 9-10 (internal quotations marks
21   and citations omitted).
22          “[W]henever prison officials stand accused of using excessive physical force in violation
23   of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was
24   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
25   cause harm.” Id. at 7. “In determining whether the use of force was wanton and unnecessary, it
26   may also be proper to evaluate the need for application of force, the relationship between that
27   need and the amount of force used, the threat reasonably perceived by the responsible officials,
28   and any efforts made to temper the severity of a forceful response.” Id. (internal quotation marks

                                                     16
 1   and citations omitted). “The absence of serious injury is . . . relevant to the Eighth Amendment
 2   inquiry, but does not end it.” Id.
 3          Plaintiff’s allegations are insufficient to state a claim for use of excessive force because
 4   Plaintiff was not actually thrown to the floor, and Plaintiff does not allege any injuries caused by
 5   C/O Flores’ conduct. There are no facts causing an inference that C/O Flores acted maliciously
 6   or sadistically against Plaintiff or used force against him of the sort that is repugnant to the
 7   conscience of mankind. At most, Plaintiff describes a de minimus use of force, which is excluded
 8   from constitutional recognition. Therefore, Plaintiff fails to state a cognizable claim against
 9   defendant Flores for use of excessive force under the Eighth Amendment.
10          I.      Due Process -- Denial of Showers
11          The Due Process Clause protects against the deprivation of liberty without due process
12   of law. Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.Ct. 2384, 2393 (2005). In order to invoke
13   the protection of the Due Process Clause, a plaintiff must first establish the existence of a liberty
14   interest for which the protection is sought. Id. Liberty interests may arise from the Due Process
15   Clause itself or from state law. Id.
16          Under state law, the existence of a liberty interest created by prison regulations is
17   determined by focusing on the nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-
18   84, 115 S.Ct. 2293 (1995). Liberty interests created by state law are “generally limited to
19   freedom from restraint which . . . imposes atypical and significant hardship on the inmate in
20   relation to the ordinary incidents of prison life.” Id. at 484; Myron v. Terhune, 476 F.3d 716,
21   718 (9th Cir. 2007).
22                  1.      Liberty Interest
23          An inmate has “a liberty interest under the federal constitution when a change occurs in
24   confinement that imposes an ‘atypical and significant hardship . . . in relation to the ordinary
25   incidents of prison life.’” Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir. 2000) (quoting Sandin
26   v. Conner, 515 U.S. 472, 484 (1995)).
27          In Serrano, the Ninth Circuit held that a wheelchair-confined inmate invoked a liberty
28   interest after he spent two months in the “Special Housing Unit” that, unlike the general

                                                      17
 1   population area of the prison, was not handicap accessible. Serrano, 345 F.3d at 1078-79.
 2   Without the ability to use his wheelchair, Serrano was unable to properly shower, had difficulty
 3   using the toilet and getting into bed, could not engage in outdoor exercise, and “was forced to
 4   drag himself around a vermin-and cockroach-infested floor.” Id. The Ninth Circuit concluded
 5   that “it is not [the plaintiff's] administrative segregation alone that potentially implicates a
 6   protected liberty interest,” but the inmate's “disability—coupled with administrative segregation
 7   in an SHU that was not designed for disabled persons—gives rise to a protected liberty interest.”
 8   Id. at 1079.
 9          In this instance, Plaintiff alleges that he was moved to housing in which the showers were
10   not accessible to Plaintiff because of his disability, and he was unable to bathe for more than one
11   month. Plaintiff alleges that because he could not clean himself he developed skin rashes and
12   jock itch. The court finds that Plaintiff’s allegations that he was denied the ability to bathe and
13   suffered medical conditions impose atypical and significant hardship on Plaintiff in relation to
14   the ordinary incidents of prison life. Accordingly, the court finds that Plaintiff has a liberty
15   interest in bathing more often than once a month.
16                  2.        Notice and Hearing
17          Because Plaintiff has a liberty interest in proper accommodations for showering, he is
18   constitutionally entitled to all of the process due under the standards set forth in Wolff, 418 U.S.
19   at 539 (1974). See Sandin, 515 U.S. at 482 (“The time has come to return to the due process
20   principles we believe were correctly established and applied in Wolff and Meachum.3”). In Wolff
21   v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), the Supreme Court
22   established the required pre-deprivation due process consists of: (1) written notice of the charges
23   at least 24 hours in advance of the hearing; (2) a written statement indicating upon what evidence
24   the fact finders relied and the reasons for the disciplinary action; (3) the opportunity to call
25   witnesses and present documentary evidence when doing so will not be unduly hazardous to
26   ///
27

28
                    3
                        Meachum v. Fano, 427 U.S. 215 (1976).

                                                         18
 1   institutional safety or correctional goals; and (4) an impartial fact finder. Wolff, 418 U.S. at 564–
 2   71.
 3            Against this background, it is clear that Plaintiff did not receive the minimum due process
 4   protections required under Wolff. Therefore, the court finds that Plaintiff states a claim for denial
 5   of due process against defendants Vasquez, Keener, and Gonzalez.
 6   V.       CONCLUSION AND RECOMMENDATIONS
 7            The court finds that Plaintiff states cognizable claims in the Second Amended Complaint
 8   against defendants Vasquez, Keener, Gonzalez, Flores, Arnette, Zamora, and Lopez under the
 9   ADA, in their official capacities; against defendants Vasquez, Keener, and Gonzalez for adverse
10   conditions of confinement under the Eighth Amendment; and against defendants Vasquez,
11   Keener, and Gonzalez for violation of due process. However, the court finds that Plaintiff states
12   no other cognizable claims against any of the Defendants. Plaintiff’s remaining claims and
13   defendants should be dismissed from this action for failure to state a claim, without leave to
14   amend.
15            The court previously granted Plaintiff leave to amend the complaint, with ample guidance
16   by the court, and Plaintiff has now filed three complaints. The court finds that the deficiencies
17   outlined above are not capable of being cured by amendment, and therefore further leave to
18   amend should not be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d 1122,
19   1127 (9th Cir. 2000).
20            Accordingly, IT IS HEREBY RECOMMENDED that:
21            1.     This case proceed only on (1) Plaintiff’s ADA claims against defendants Vasquez,
22                   Keener, Gonzalez, Flores, Arnette, Zamora, and Lopez, in their official capacities;
23                   (2) Plaintiff’s Eighth Amendment conditions of confinement claims against
24                   defendants Vasquez, Keener, and Gonzalez; and (3) Plaintiff’s due process claims
25                   against defendants Vasquez, Keener, and Gonzalez;
26            2.     All other claims and defendants be dismissed from this action for failure to state
27                   a claim, without leave to amend;
28   ///

                                                      19
 1          3.      Defendant Dr. Kim be dismissed from this action for Plaintiff’s failure to state
 2                  any claims against him;
 3          4.      Plaintiff’s Eighth Amendment medical claims, conspiracy claims, contract claims
 4                  under 42 U.S.C. § 1981, excessive force claim, equal protection claim, and state
 5                  law claims be dismissed for Plaintiff’s failure to state a claim upon which relief
 6                  may be granted; and
 7          5.      This case be referred back to the Magistrate Judge for further proceedings,
 8                  including initiation of service of process.
 9          These findings and recommendations are submitted to the United States District Judge
10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
11   (14) days from the date of service of these findings and recommendations, Plaintiff may file
12   written objections with the court.     Such a document should be captioned “Objections to
13   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
14   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
15   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
16   (9th Cir. 1991)).
17
     IT IS SO ORDERED.
18

19      Dated:     October 9, 2018                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                     20
